                                           Case 3:21-cv-03706-SK Document 13 Filed 07/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ORLANDO GARCIA,                                      Case No. 21-cv-03706-SK
                                   8                     Plaintiff,
                                                                                              CONDITIONAL DISMISSAL
                                   9                v.

                                  10     MASH PETROLEUM INC.,                                 Regarding Docket No. 12
                                  11                     Defendant.

                                  12           Plaintiff advises the Court that the parties have reached a settlement of this case and that
Northern District of California
 United States District Court




                                  13   Plaintiff expects to file a dismissal with prejudice within sixty days. (Dkt. 12.) All parties have
                                  14   consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636. (Dkts. 7, 11.)
                                  15   Therefore, IT IS HEREBY ORDERED that this cause of action is dismissed without prejudice;
                                  16   provided, however that if any party hereto shall certify to this Court, within sixty days, with proof
                                  17   of service thereof, that the agreed consideration for said settlement has not been delivered over,
                                  18   the foregoing order shall stand vacated and this cause shall forthwith be restored to the calendar to
                                  19   be set for trial. If no certification is filed, after passage of sixty days, the dismissal shall be with
                                  20   prejudice.
                                  21           IT IS SO ORDERED.
                                  22   Dated: July 21, 2021
                                  23                                                      ______________________________________
                                                                                          SALLIE KIM
                                  24                                                      United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
